*1052"Vista la moción que antecede sobre desestimación de la pre-sente apelación, fundada única y exclusivamente en que dicta apelación es frívola y académica, no habiendo llegado todavía la transcripción de autos, ni por tanto empezado a correr el período para presentación del alegato del apelante, y no apareciendo claramente de la certificación acompañada a la moción que la apelación sea enteramente frívola o académica, como alega la parte apelada, no ha lugar por ahora a la desestimación solicitada.